
	
		II
		112th CONGRESS
		1st Session
		S. 934
		IN THE SENATE OF THE UNITED STATES
		
			May 10, 2011
			Mr. Casey introduced the
			 following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend the Harmonized Tariff Schedule of the United
		  States to make a technical correction relating to stainless steel single-piece
		  exhaust gas manifolds.
	
	
		1.Technical correction relating
			 to stainless steel single-piece exhaust gas manifolds
			(a)Stainless steel
			 single-Piece exhaust gas manifoldsHeading 9902.40.94 of the Harmonized Tariff
			 Schedule of the United States is amended in the article description by striking
			 9902.01.50 and inserting 8409.91.50.
			(b)Effective
			 date
				(1)In
			 generalThe amendment made by
			 this section applies to goods entered, or withdrawn from warehouse for
			 consumption, on or after the 15th day after the date of the enactment of this
			 Act.
				(2)Retroactive
			 applicability
					(A)In
			 generalNotwithstanding
			 section 514 of the Tariff Act of 1930 (19 U.S.C. 1514) or any other provision
			 of law and subject to subparagraph (B), the entry of a good described in
			 heading 9902.40.94 of the Harmonized Tariff Schedule of the United States (as
			 amended by this section)—
						(i)which was made on
			 or after January 1, 2010, and before the 15th day after the date of the
			 enactment of this Act, and
						(ii)with respect to
			 which there would have been no duty or a reduced duty (as the case may be) if
			 the amendment made by this section applied to such entry,
						shall be liquidated or
			 reliquidated as though the entry had been made on the 15th day after the date
			 of the enactment of this Act.(B)RequestsA
			 liquidation or reliquidation may be made under subparagraph (A) with respect to
			 an entry only if a request therefor is filed with U.S. Customs and Border
			 Protection not later than 180 days after the date of the enactment of this Act
			 that contains sufficient information to enable U.S. Customs and Border
			 Protection—
						(i)to locate the
			 entry; or
						(ii)to reconstruct
			 the entry if it cannot be located.
						(C)Payment of
			 amounts owedAny amounts owed
			 by the United States pursuant to the liquidation or reliquidation of an entry
			 of a good under subparagraph (A) shall be paid, without interest, not later
			 than 90 days after the date of the liquidation or reliquidation (as the case
			 may be).
					(D)DefinitionAs
			 used in this paragraph, the term entry includes a withdrawal from
			 warehouse for consumption.
					
